370 F.2d 558
GEORGE W. WHITEMAN TOWING INC., and TUG H. C. WHITEMAN, Her engines, tackle, apparel, etc., Appellants,v.HUMBLE OIL & REFINING COMPANY, Appellee.
No. 22674.
United States Court of Appeals Fifth Circuit.
December 16, 1966.

Amos L. Ponder, Jr., New Orleans, La., for appellants.
J. Barbee Winston, New Orleans, La., for appellee, Alexander C. Cocke, Jr., Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., of counsel.
Before GEWIN and GOLDBERG, Circuit Judges, and SPEARS, District Judge.
PER CURIAM.


1
The appellant complains of the judgment of the trial court which found that the Master of the tug H. C. Whiteman was in charge of the tow and was responsible for the grounding of the Humble barge DB-1 and that the Humble tug AC-5 was free of fault. By pretrial stipulation the parties agreed that the barge was damaged by the negligent operation of one or both of the tug boats which were towing it down the Mississippi River. The amount of damages was also stipulated. The appellant owned one of the tugs and the appellee the other.


2
The record discloses that the trial court reached its conclusions after considering all of the issues, the depositions of witnesses and the testimony of a number of witnesses who appeared in court. Our review of the record convinces us that the trial court reached the correct conclusion.


3
The judgment is affirmed.